Citation Nr: 1811364	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  08-09 859A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicide agents.

[A separate decision has been issued with respect to entitlement to service connection for residuals of a shrapnel wound of the neck.]

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January and August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2009 hearing.  A copy of the transcript is associated with the record.

This matter has an extensive procedural history, which the Board will not detail in full.  This matter was previously remanded by the Court of Appeals for Veterans Claims in a September 2014 Joint Motion for Remand.  Subsequently, the matter was remanded in April 2015 for further development. 

As noted, the Board has issued a separate decision with respect to the Veteran's compensation claim for residuals of a shrapnel wound of the neck, as the Veteran is represented by the American Legion in that matter.  The VA Form 21-22a relevant to this matter was submitted in October 2014 and specifically limited representation for the aforementioned representative to the matter of entitlement to service connection for diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1967 to June 1970.

2.  On July 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


